IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA
STATE OF FLORIDA,
                                          NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                          FILE MOTION FOR REHEARING AND
                                          DISPOSITION THEREOF IF FILED
v.
                                          CASE NO. 1D13-5611
HUSEIN KHALILI,

     Appellee.
_____________________________/

HUSEIN KHALILI,

      Appellant,

v.                                         CASE NO. 1D13-5996


STATE OF FLORIDA,

     Appellee.
______________________________/

Opinion filed April 1, 2015.

An appeal from the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Pamela Jo Bondi, Attorney General, Heather Flanagan Ross, Assistant Attorney
General, and Angela R. Hensel, Assistant Attorney General, Tallahassee, for State
of Florida.

Nancy A. Daniels, Public Defender, and Kathleen Stover, Assistant Public
Defender, for Husein Khalili.
PER CURIAM.

    AFFIRMED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.




                              2